Decree of the Surrogate’s Court of Orange County admitting will of Frank Vance, deceased, to probate and dismissing objections of appellant thereto, unanimously affirmed, with costs payable by appellant personally. In the event the will were set aside the decedent’s wife, the sole beneficiary under the will, would take the entire estate if it were of a value of $10,000 or less. It was, therefore, proper to conduct a preliminary inquiry to ascertain the value of the estate. On such an inquiry, where appellant had an opportunity to adduce proof, it appeared conclusively that the value of the estate was less than $5,000; hence, appellant had no practical interest in the estate and was not entitled to a jury trial on his objections. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.